         Case 4:20-cv-01395-BSM Document 10 Filed 02/26/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

LIONEL KANU                                                                     PLAINTIFF

v.                           CASE NO. 4:20-CV-01395-BSM

NATIONWIDE PROPERTY AND
CASUALTY INSURANCE COMPANY                                                    DEFENDANT

                                          ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc. No. 9] and Federal Rule

of Civil Procedure 41(a)(1), this case is dismissed with prejudice, with each party bearing its

own costs.

       IT IS SO ORDERED this 26th day of February, 2021.



                                                     UNITED STATES DISTRICT JUDGE
